Citation Nr: 0126829	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service for the chronic 
residuals of a ruptured eardrum.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served for four months with the Army National 
Guard, including a single period of active duty training 
(ACDUTRA) from June 15, 1972, to August 4, 1972.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied the claims on appeal.  A videoconference hearing was 
held in August 2001.  A transcript of the testimony has been 
associated with the claims file.  

As a procedural matter, the Board notes that the RO initially 
denied entitlement to service connection for ruptured ears by 
rating decision dated in August 1974.  In July 1999, the 
appellant filed a claim for, among other things, hearing loss 
and tinnitus.  The RO considered this a claim for new and 
material evidence for a ruptured eardrum and included all 
three issues (hearing loss, tinnitus, and ruptured eardrum) 
as a single claim.  For the reasons discussed in detail 
below, the Board will consider the claim for a ruptured 
eardrum separate and apart from the claims for a hearing loss 
disability and for tinnitus.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  The RO denied entitlement to service connection for 
ruptured ears by decision dated in February 1973.  The RO's 
decision represents the last final disallowance of 
entitlement to service connection for ruptured eardrums on 
any basis.

3.  The evidence submitted since the RO's February 1973 
decision, which includes the appellant's statements and 
testimony, and VA outpatient treatment records, in an attempt 
to reopen his claim for service connection, does not bear 
directly and substantially on the issue of entitlement to 
service connection for a ruptured eardrum.

4.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses related to a hearing 
loss disability or tinnitus.

5.  The post-service medical evidence does not relate the 
appellant's current hearing loss disability or tinnitus with 
any event or occurrence on ACDUTRA.

6.  The appellant did not engage in combat.

7.  There is no current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's February 
1973 decision denying entitlement to service connection for a 
ruptured eardrum does not bear directly and substantially on 
the matter under consideration; therefore, it is not new and 
material and the appellant's claim has not been reopened.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

2.  A hearing loss disability was not incurred in or 
aggravated during the appellant's ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

3.  Tinnitus was not incurred in or aggravated during the 
appellant's ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

4.  PTSD was not incurred in or aggravated during the 
appellant's ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service for a Ruptured 
Eardrum

The appellant claims, in essence, that he ruptured his 
eardrum in service.  The Board notes that unappealed rating 
decisions are final with the exception that a claim may be 
reopened by submission of new and material evidence.  
However, when a veteran seeks to reopen a claim based on new 
evidence, the Board must first determine whether the veteran 
has submitted new and material evidence.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the appellant's claim in this instance.

Factual Background:  Historically, the appellant filed a 
claim for "ruptured ears" in February 1973.  Following a 
review of the evidence of record, the RO denied the 
appellant's claim by rating decision dated in August 1974 on 
the basis that chronic otitis media pre-existed the 
appellant's relatively short period of ACDUTRA and was not 
aggravated thereby.  He was notified of the decision and did 
not disagree.  The decision became final after one year.

In July 1999, the appellant filed a claim for, among other 
things, hearing loss and tinnitus.  The RO considered this a 
claim for new and material evidence for a ruptured eardrum 
and included all three issues (hearing loss, tinnitus, and 
ruptured eardrum) as a single claim.  Upon careful review of 
the file, the Board will separate out the claim for a 
ruptured eardrum and consider it separately from the claim 
for a hearing loss disability and for tinnitus.  This appeal 
is before the Board from the appellant's unsuccessful attempt 
to reopen his claim for entitlement to service connection for 
a ruptured eardrum.

Legal Analysis:  The primary evidence to consider for the 
appellant's new and material claim consists of multiple VA 
treatment records.  While it is apparent that the appellant 
has received treatment for a myriad of  medical problems, the 
records are negative for evidence of chronic residuals 
associated with a ruptured eardrum.  For example, the 
appellant has been diagnosed with chronic otitis medial, 
hearing loss, sinusitis, upper respiratory infections, 
granular myringitis, and nasal septal deformity, among other 
things.  Although new, this evidence is not material as it 
does not provide probative information concerning the 
etiology of the appellant's claimed ruptured eardrum 
residuals.  Further, no treating physician has established a 
causal relationship between any of the appellant's complaints 
and ACDUTRA.

The appellant also testified at an August 2001 hearing before 
the Board that he experienced a ruptured eardrum during 
ACDUTRA.  He related that his ears hurt after firing an M-16.  
He was told he had to be discharged from service because of 
his ear problems.  He reported current problems with hearing 
loss, tinnitus, and drainage and was on medication. 

Although his statements and sworn testimony are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions as to such relationship 
are not deemed to be credible in light of the other objective 
evidence of record showing no chronic residuals of a ruptured 
eardrum.  He lacks the medical expertise to offer an opinion 
as to the existence of medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a medical nexus, and, as none of the evidence 
discussed above is both new and material, the claim for 
entitlement to service connection for the chronic residuals 
of a ruptured eardrum is not reopened. 38 C.F.R. § 3.156 
(2001).  No further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

II.  Entitlement to Service Connection for a Hearing Loss 
Disability and Tinnitus

Because it does not appear that the appellant's claims for a 
hearing loss disability and for tinnitus were the subject of 
a prior denial, the Board will consider these claims 
separately and undertake de novo review of the entire claims 
file.

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2001).   For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2001).  Further, to establish service connection for 
bilateral hearing loss disability, the appellant is not 
obliged to show that his hearing loss was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his inservice exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Factual Background:  Of note, service medical records reflect 
that the appellant was separated from the National Guard on 
the basis of chronic otitis media, which was noted to have 
started in childhood.  A September 1972 audiogram, undertaken 
shortly after his discharge showed decibels (db) losses of 
15, 10, 10, and 15 at 500, 1,000, 2,000, and 4,000 Hz, 
respectively on the right, and at 15, 15, 5, and 20, on the 
left.  Speech discrimination scores were 98 percent on the 
right and left.  Since the audiogram failed to show decibels 
of 40 or greater in any frequency or 26 or greater in at 
least three frequencies, there was no evidence of a hearing 
loss disability shortly after the appellant's separation from 
ACDUTRA.  

In a June 1973 VA ENT (ears, nose, throat) examination, the 
appellant complained of a ruptured eardrum in service and 
denied any previous ear disease, especially during childhood.  
The examiner related that there was no obvious hearing defect 
during the examination in a quiet situation.  The examiner 
remarked that except for a 15 db hearing loss at 4000 Hz in 
each ear, and a 20 db hearing loss at 8000 Hz in the right 
ear, the appellant's hearing was normal.  Discrimination was 
noted to be 100 percent in the right and left ears.  
Accordingly, the Board finds that there is no evidence of a 
hearing loss disability for VA purposes within one year after 
the appellant's discharge from ACDUTRA.  Of note, there 
appears to be no report of tinnitus in either post-service 
examination.

Nonetheless, the Board recognizes that the appellant is 
currently diagnosed with conduction hearing loss and 
sensorineural hearing loss and wears hearing aids.  A 
September 1997 audiogram shows as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
75
LEFT
30
30
40
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was mild to moderately severe primarily 
sensorineural hearing loss, both ears.  However, there was no 
indication that the current hearing loss was the result of 
service-related noise exposure.  Additional outpatient 
treatment records show on-going complaints of hearing loss 
and tinnitus but significantly, none of the medical examiners 
attributed his hearing loss disability or tinnitus to his 
period of ACDUTRA, nor did they indicate evidence that it was 
of long standing duration.

Based on the evidence above, the Board finds that the initial 
clinical diagnosis of bilateral hearing loss disability, 
occurring some 20+ years after a brief period of ACDUTRA, is 
too remote in time to be reasonably attributable to service.  
Moreover, the medical evidence of record does not support the 
appellant's contention that his current bilateral hearing 
loss disability is causally related to his military service.  

Despite the appellant's continued assertion that his 
bilateral hearing loss disability began in service, "[a]s a 
layman, [the appellant] is not qualified to proffer an 
opinion as to the date of onset of his illness; such 
testimony would only be probative if it were proffered by [] 
'a witness qualified as an expert'."  Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992) (citing Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992)).  In this case, the evidence does 
not demonstrate that the appellant has any medical expertise, 
or is otherwise qualified to render a medical opinion.

Thus, the medical evidence presented by the appellant does 
not demonstrate a nexus between his current bilateral hearing 
loss disability and military service.  In the absence of such 
a nexus, the medical evidence can not support a finding of 
service connection for hearing loss disability or for 
tinnitus.  38 C.F.R. § 3.385 (2001); Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995).  Accordingly, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for bilateral hearing loss 
disability and for tinnitus.

III.  Entitlement to Service connection for PTSD

Shortly before the appellant filed his claim, the applicable 
rating criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999, and made effective to 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (2001)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the Board finds that 
due to the timing of the appellant's claim the new provisions 
are applicable in this instance.

By way of background, under the old or pre-amendment 
regulations, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulations, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the Veterans Claims 
Court held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed 
... to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Veterans Claims Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d), (f) (2001); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

Factual Background:  As an initial matter, the Board notes 
that the service records do not support a finding that the 
appellant engaged in combat as evidenced by his brief period 
of ACDUTRA and lack of overseas service.  Further, a review 
of the appellant's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder of any kind. 

Post service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder for many 
years after service separation.  In 1999, the appellant filed 
a claim for PTSD.  In a May 1999 psychiatry note, he reported 
a history of depression prior to service, worse since 
service, and increasing the previous three years since a 
divorce.  He complained of irritability, difficulty focusing, 
lack of interest, unhappy feelings, crying spells, difficulty 
sleeping, dreams related to marital conflict, and anxiety 
attacks.  He denied suicidal ideation, hallucinations, or 
paranoia.  He related that he was in the Army for one year.  
After a mental status examination, the final diagnoses 
included depression, not otherwise specified.  By June 1999, 
he reported that he was having flashbacks and nightmares of 
his drill sergeant yelling and kicking him and that it was 
affecting his ability to work; however, the diagnosis 
continued to be depression.  Outpatient treatment records 
show on-going treatment for depression.

At a hearing before the Board, the appellant testified that 
he was abused by his drill sergeant, picked-on, and was 
afraid at night because of pranks.  He related that he was on 
medication and was being treated at a VA hospital for PTSD.  

Legal Analysis:  After review of extensive medical records, 
the Board notes that the appellant has not been diagnosed 
with PTSD.  As noted above, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (2001).  Despite the appellant's assertion 
to the contrary, it does not appear that the appellant has a 
current diagnosis of PTSD.  The Board is particularly 
persuaded by the outpatient treatment records showing 
treatment for depression, but not PTSD.  

In support of his claim, the appellant submitted a letter 
dated January 2000 from an insurance company apparently to 
the workers compensation coordinator at the appellant's place 
of employment referencing the appellant's workers 
compensation claim.  Of note, except for the first line, the 
rest of the letter has been redacted.  The first line reads:  
"Because of your employee's pre-existing condition of PTSD 
from Vietnam as well as his history of high blood . . . ."  
As noted, the rest of the letter is redacted.  The appellant 
references that this letter supports his claim of PTSD.  The 
Board must, however, disagree and finds the letter of no 
probative value on the issue of service connection for PTSD.  
First, the letter is incomplete and there is no indication on 
who wrote the letter or why, including no indication that the 
letter was written by competent medical authority.  Further, 
the letter contradicts the great weight of medical evidence 
showing no diagnosis of PTSD.  Finally, the Board is 
particularly persuaded that the premise of the letter, i.e. 
that the appellant served in Vietnam, is not factually 
accurate.  There is absolutely no indication that the 
appellant served more than a total of four months in the 
National Guard and, of that time, he spent slightly over one 
month on ACDUTRA.  There is no evidence that he was sent 
overseas at any time.  Therefore, the Board finds that this 
incomplete, factually inaccurate letter cannot support the 
appellant's claim.

In sum, service connection for PTSD requires three elements:  
(1) a current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Since a preponderance of the 
evidence is against a finding that the appellant has PTSD, 
the Board need not reach the issues concerning the existence 
of a stressor or stressors or the question of a medical 
nexus.  


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a ruptured 
eardrum is not reopened and the claim is denied.

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeal

 

